Case 3:18-cr-00089-MMH-JRK Document 59 Filed 10/17/18 Page 1 of 5 PageID 149



                          UNITED STATES DISTRICT COURT
                           MIDDLE DISTRICT OF FLORIDA
                              JACKSONVILLE DIVISION


UNITED STATES OF AMERICA

vs.                                              CASE NO.: 3:18-cr-89-J-34JRK

REGINALD BROWN
________________________________/


            MOTION TO SEVER THE TRIAL OF REGINALD BROWN
      FROM THE TRIAL OF KATRINA BROWN AND MEMORANDUM OF LAW


       The Defendant, Reginald Brown, by and through the undersigned attorney, pursuant

to Rules 12(b) and 14 of the Federal Rules of Criminal Procedure and the Fifth

Amendment of the U.S. Constitution respectfully moves this Honorable Court to sever his

trial from that of Katrina Brown’s. As grounds for this motion, Defendant states as follows:

       1.     Reginald Brown and Katrina Brown are charged in a multi-count Indictment

returned May 23, 2018. Count One charges each with conspiracy to commit mail and wire

fraud in violation of 18 U.S.C.§1349. Counts 2 through 14 charge each with substantive

counts of mail fraud in violation of U.S.C. §1341 and §2. Counts 15 through 27 charge

each with substantive counts of wire fraud in violation of 18 U.S.C. §1343 and §2. Counts

28 through 33 charge each with substantive counts of money laundering in violation of 18

U.S.C. §1957 and §2. Mr. Brown alone is charged with a failure to file a 1040 tax form in

Count 38.

       2.     The essence of the wire fraud, mail fraud, and money laundering allegations

are that Reginald Brown and Katrina Brown concocted a scheme to defraud certain lenders
Case 3:18-cr-00089-MMH-JRK Document 59 Filed 10/17/18 Page 2 of 5 PageID 150



of funds intended to finance a separate business venture of Katrina Brown and others. The

business venture was the production and distribution of a highly regarded barbecue sauce

perfected by Katrina Brown’s father. Nowhere in the 61-page Indictment does the

Government identify what it is Reginald Brown did to knowingly and willfully conspire to

devise a scheme to obtain money by false pretenses, representations, or promises. Little

mention is made in the Indictment that a significant amount of the money purportedly

obtained by fraud was deposited into Katrina Brown’s separate business venture and then

used to pay expenses such as the principal and interest on the loan to the lender who was

purportedly the object of the scheme to defraud.

       3.     The Indictment does specifically allege that Katrina Brown makes a number

of false representations for purposes of obtaining money from a lender. For example,

specific acts of misrepresentations are alleged against Ms. Brown in paragraphs 36, 37,

38, 39, 45, 63, 64, 70, 74, 78, 83, 89, 90, 95, 96, 101, 106, 111, 116, 121, 125, 126, and

131 of the Indictment. Virtually all of these paragraphs include language to the effect that

on or about a certain date Katrina Brown emailed a false and fraudulent invoice to a

purported financial institution in order to induce it to release funds.

       4.     Meanwhile, the Indictment as to Reginald Brown alleges a number of acts

which individually and cumulatively can be characterized as routine acts related to

everyday business activity. Examples of this behavior are described in paragraphs 40, 41,

50, 52, 65, 66, 67, 68, 72, 73, 77, 80, 81, 86, 93, 98, 99, 104, 105, 109, 114, 119, 128.

Nowhere is it alleged how, if at all, Reginald Brown, knowingly aided and abetted or had

any knowledge of the mail fraud described in Count 13.
Case 3:18-cr-00089-MMH-JRK Document 59 Filed 10/17/18 Page 3 of 5 PageID 151



       5.     Broken down to its basic components, the United States artfully manages to

charge three distinct crimes out of the series of acts related to Katrina Brown’s purported

misrepresentations to the lender. The mail fraud charges are related to the checks issued

by the lender, the wire fraud counts are based on the financial institutions transfer of funds

after the checks are deposited pursuant to the purported mail fraud and lastly, the money

laundering charges are based on the act of transferring the funds obtained as a result of

Katrina Brown’s alleged misrepresentations back to Ms. Brown’s separate business

venture.

       6.     Virtually all of the evidence in this case will focus on whether Katrina Brown

made material misrepresentations to financial institutions as alleged. As to Reginald

Brown, the United States appears to simply hope its widely cast net ensnares people like

him who associated with Katrina Brown and who, perhaps naively, relied on her purported

business acumen.

       7.     Mr. Brown respectfully submits the spillover effect of the evidence as to

Katrina Brown unfairly prejudices him. There is no direct evidence Reginald Brown had any

knowledge of any misrepresentations Katrina Brown may or may not have made to

lenders. He never willfully agreed to commit a crime. He never knowingly aided and

abetted any criminal conduct that may or may not have been committed by Katrina Brown.

Accordingly, the trials of these two presumptively innocent individuals should be severed.
Case 3:18-cr-00089-MMH-JRK Document 59 Filed 10/17/18 Page 4 of 5 PageID 152



                                   MEMORANDUM OF LAW

       Rule 8 of the Federal Rules of Criminal Procedure generally provides an “Indictment

or information may charge two or more Defendants if they are alleged to have participated

in the same acts or transactions, constituting an offense or offenses….” Rule 14, on the

other hand, provides in part, “if the joinder of offenses or Defendants in an indictment, and

information or a consolidation for trial appears to prejudice a Defendant… the Court may

order separate trials of counts, sever the Defendants’ trials, or provide any other relief that

justice requires”. The due process clause of the Fifth Amendment to the United States

Constitution is implicated where a joint trial compromises a specific trial right of one of the

Defendants or prevents the jury from making a reliable judgment of guilt. See Zafiro v

United States, 506 U.S. 534, 539, 113 S. Ct. 933, 122 L. Ed. 2 nd 317 (1993).

       The 11th Circuit has construed Zafiro to mean “there are only two circumstances in

which severance is the only permissible remedy.” US v. Blankenship, 382 F.3d 1110 (11th

Cir. 2004). As the court interpreted Zafiro’s Rule 14 test, those circumstances are “where a

joint trial leads to the denial of a constitutional right” and where “serious risk that the jury

would be prevented from making a reliable judgment of guilt or innocence.” Id at 1123. An

example of a District Court finding that the spillover effect of evidence of a series of counts

unfairly prejudiced the Defendant’s right to a fair trial on a separate set of counts is found

at US v. Hassoun, 477 F. Supp. 2d 1210 (S.D. Fla. 2007).

       The District Court severs a series of counts charging Mr. Hassoun with perjury and

false statements from a series of charges related to the material support for terrorism. Id at

1212. After an extended discussion of the relationship between the false statement counts
Case 3:18-cr-00089-MMH-JRK Document 59 Filed 10/17/18 Page 5 of 5 PageID 153



and the substantive counts, the Court finds “severing a falsity counts negates the problem

and ensures a fair trial free from spillover.” Id at 1230. Ultimately, the Court concludes

“Hassoun presents a compelling argument for why Rule 14 severance is appropriate in this

case” and severs six counts from the others. Id at 1232.

       The defense in this case is if Katrina Brown committed any crimes as charged in the

Indictment, Reginald Brown did not know it and did not knowingly participate in those

crimes. This defense is completely antagonistic to her position. The joint trial will prevent

Mr. Brown from presenting an individual defense or result in an inability to properly instruct

the jury. Even if severance is not mandated, the Court should exercise its discretionary

authority to sever the trials to assure him a fair trial.

       WHEREFORE, the Defendant, Reginald Brown, for the above-mentioned reasons

respectfully moves this Honorable Court to sever his trial from Katrina Brown’s trial.


                                                    Respectfully submitted,

                                                    S:// Thomas M. Bell
                                                    THOMAS M. BELL, #0615692
                                                    301 West Bay Street, Suite 1460
                                                    Jacksonville, Florida 32202
                                                    Telephone (904) 354-0062
                                                    Telecopier (904) 353-1315
                                                    tbellesq@bellsouth.net
                                                    Attorney for Reginald Brown


                               CERTIFICATE OF SERVICE
         I HEREBY CERTIFY that on October 17, 2018, I electronically filed the foregoing
with the clerk of the Court by using CM/ECF system which will send a notice of electronic
filing to A. Tysen Duva, AUSA and Michael Coolican, AUSA and Darcy Gaynor.

                                                    S:// Thomas M. Bell
                                                    THOMAS M. BELL
